DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Specifically, the Abstract of the Disclosure is objected to because it cannot exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.


Information Disclosure Statement
2. 	The references listed in the Information Disclosure Statement filed on 11/23/2020 and 11/05/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms). 3.	The IDS submitted on 11/23/2020 contain 61 pages of references (appears lengthy and complex). The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference.
Applicant is reminded of MPEP § 2004, paragraph 13. It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Applicant(s) inundated the Examiner with a large volume of prior art that is not material and may obscure a single reference that is material and thus may be effective as improper as withholding a material reference. Ex Parte Morning Surf Corp., 230 USPQ 446, and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). "Significantly, an applicant's duty of disclosure of material Rohm & Haas Co. v. Crystal Chemical Co. 722 F.2d 1556, 1573 [220 USPQ 289], (Fed.Cir., 1983)



Claim Objection
4.	Claim 12 is objected to because of the following informalities:
Claim 12 recites the limitations “sound/note sampling techniques” and “sound/note synthesis techniques”. It is unclear whether the slash “/” refers to “and” or “or" or “and/or”.
Appropriate correction is required.



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. 	Claims 1-12 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over respective claims 1, 6-8, 10 and 12-15 of U.S. Patent No. 9,721,551 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 6-8, 10 and 12-15 of the patent ‘551 encompass all of the subject matter of claims 1-12 of the present application.

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoeberechts et al. (US 20100307320 A1)
	Regarding claim 1, Hoeberechts discloses an automated music composition and generation system (Abstract; para. 0001) comprising: a system user interface (combination of 115, 120, 132 and application M in Fig. 1; also see para. 0026, 0045, 0059) for enabling system users to review and select one or more musical experience descriptors (para. 0055-0056, 0087, 0166), as well as time and/or space parameters (Figs. 2, 6 and related text; para. 0059, 0062, 0070, 0137-0138); and an automated music composition and generation engine (para. 0049), operably connected to said system user interface (Fig. 1), for receiving, storing and processing said musical experience descriptors and time and/or space parameters selected by the system user, so as to automatically compose and generate one or more digital pieces of music in response to said musical experience descriptors and time and/or space parameters selected by said system user (para. 0051, 0057, 0137-0138), wherein each said digital piece of composed and generated music contains a set of musical notes arranged and performed in said digital piece of composed music (para. 0054, 0072); 

	Regarding claim 2, Hoeberechts discloses: wherein said automated music composition and generation engine further includes a music editability subsystem that is interfaced with said system user interface, and configured for allowing system users to edit and modify each generated digital piece of music by using said system user interface to (i) edit the stored set of musical experience descriptors and time and/or space parameters, and (ii) initiate said automated music composition and generation engine to generate a new digital piece of music using said edited set of stored musical experience descriptors and time and/or space parameters (para. 0005, 0049, 0085, 0087, 0135, 0137, 0166).  
	Regarding claim 3, Hoeberechts discloses: 261 of 264wherein said automated music composition and generation engine further includes a controller code creation subsystem configured to create controller code for controlling the expression of the 
	Regarding claim 4, Hoeberechts discloses: configured as a digital video scoring workstation (e.g., video game device; see para. 0048-0049, 0057), wherein said system user interface receives a piece of digital media selected from the group consisting of a video, an audio-recording, an image, and an event marker, and then said automated music composition and generation engine generates said digital piece of music for musically scoring said piece of digital media (para. 0043), and then said digital piece of music is automatically combined with said piece of digital media to produce a piece of musically-scored digital media, wherein said piece of musically-scored digital media is supplied back to said system user via said system user interface for experiencing and reviewing (para. 0043, 0057).  
	Regarding claim 5, Hoeberechts discloses: wherein said system user uses said music editability subsystem to edit said digital piece of music, and then recombines the edited digital piece of music with said piece of digital media (para. 0005, 0049, 0085, 0087, 0135, 0137, 0166).  
	Regarding claims 6-9, Hoeberechts discloses: wherein said system user is a human being, or a computer system (para. 0051); wherein said system user interface is supported by a client system (e.g., 115/120 in Fig. 1) operably connected to a digital communications network (para. 0003-0004, 0047); wherein said automated music composition and generation 262 of 264engine is supported by an application server system (199) and a database server system (136) also operably connected to said digital 
	Regarding claim 12, Hoeberechts discloses: wherein the notes provided from said virtual musical instrument libraries are produced using sound/note sampling techniques and/or sound/note synthesis techniques (para. 0054, 0072).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeberechts et al. as applied to claim 1 above.
	  Regarding claims 10-11, Hoeberechts does not mention explicitly: wherein said musical experience descriptors are expressed as icons displayed on a graphical user interface (GUI) surface; wherein said musical experience descriptors are expressed as physical buttons bearing linguistic expressions.  
	Examiner takes official notice that musical experience (emotion or style) descriptors expressed as icons displayed on a graphical user interface (GUI) surface or physical buttons bearing linguistic expressions for user selection is commonly practiced in the art.  It would have been obvious to one of ordinary skill in the art to integrate such well-known and common graphical or physical experience descriptors into the 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837